Citation Nr: 1628294	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, in December 2013, the Veteran requested a Board hearing that has not been held.  However, in light of the favorable determination to grant service connection for tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue and any due process error is harmless.  
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes. Fountain v. McDonald, , 27 Vet. App. 258 (2015) (holding that, where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran has a diagnosis of tinnitus.  See, e.g., January 2013 VA examination.  He also has a diagnosis of bilateral sensorineural hearing loss.  Id.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran's DD-214 shows that during service his military occupational specialties included that of a communications collection systems superintendent for 2 years and a Morse system supervisor for 15 years.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, although on the October 2010 VA examination the examiner opined that tinnitus was not caused by or a result of excessive noise exposure during service, the examiner's opinion was based on his notation that the Veteran had constant tinnitus that began 10 years earlier.  However, the examiner's opinion is of limited probative value as the Veteran has consistently reported that he has had tinnitus since service.  See, e.g., May 2012 statement, December 2013 statement, and September 2012 VA treatment records.  Further, the Veteran also stated that ringing in his ears has been worsening.  See May 2010 statement.  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at the very least equipoise on the question of a nexus pursuant to 38 C.F.R. § 3.303(b) between service and the Veteran's current tinnitus.  It is also noteworthy that examiners have opined that the Veteran's tinnitus is a symptom of his service-connected bilateral hearing loss.  See January 2013 VA examination and May 2016 Disability Benefits Questionnaire (DBQ) examination; see also The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems (tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss).  In the instant case, the Veteran's claim for service connection for tinnitus was received in January 2010, and service connection for bilateral hearing loss has been in effect since May 29, 2012.  Thus, it is more beneficial to the Veteran to consider his claim for tinnitus under 38 C.F.R. § 3.303(b) than under the alternate theory of entitlement pursuant to 38 C.F.R. § 3.310 for secondary service connection.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


